DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Election/Restrictions
Claims 1 and 7 are allowable. The restriction requirement between Species A and B, as set forth in the Office action mailed on 08/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A and B is withdrawn.  Claims 3 and 9, directed to Species B no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Please rejoin Claims 3 and 9.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance:
 	With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “a plurality of metal wires provided at intervals over each of the first surfaces and the second surfaces and which extend in the first direction or a second direction perpendicular to the first direction; and a second diffraction grating,  formed over the first diffraction grating and including a plurality of grooves which are formed at intervals and extend in the second direction” in the combination required by the claim.


	With regards to claim 7, none of the prior art teaches or suggests, alone or in combination, “a plurality of metal wires provided at intervals over each of the first surfaces and the second surfaces and which extend in the first direction or a second direction perpendicular to the first direction; and a second diffraction grating formed over the first diffraction grating and including a plurality of grooves which are formed at intervals and extend in the second direction.” in the combination required by the claim.

Claims 2-6, 8-12 are allowed by virtue of their dependency on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stiens et al. (US 2012/0286163 A1). Stiens (Fig. 4b) discloses a photoelectric conversion layer (12) and a first diffraction grating (uneven structure on upper contact layer 13) formed on a side of the second principal surface (Top) and including a configuration where a plurality of first surfaces which extend in a stripe state in a first direction and a plurality of second surfaces which extend in a stripe state in the first direction and have a height difference with respect to the first surfaces are alternately arranged. However, fails to disclose a plurality of metal wires provided at intervals over each of the first surfaces and the second surfaces and a second diffraction grating as required by the Claims.

Bandara et al. (US 2002/0117658 A1). Bandara (Fig. 6) discloses a photoelectric conversion layer (310) and a first diffraction grating (301) formed on a side of the second principal surface (Top) as well as metallic electrode on top of first diffraction grating. However, fails to disclose a plurality of metal wires provided at intervals over 

Matsumoto (US 2011/0229079 A1). Matsumoto (Fig. 1J) discloses a photoelectric conversion layer (4) and a first diffraction grating (top of 5) formed on a side of the second principal surface (Top) and including a configuration where a plurality of first surfaces which extend in a stripe state in a first direction and a plurality of second surfaces which extend in a stripe state in the first direction, and a second diffraction grating (10). However, fails to disclose a plurality of metal wires provided at intervals over each of the first surfaces and the second surfaces and a second diffraction grating, formed over the first diffraction grating and including a plurality of grooves which are formed at intervals and extend in the second direction as required by the Claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dmitriy Yemelyanov whose telephone number is (571)272-7920.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DMITRIY YEMELYANOV/
Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891